Citation Nr: 1113242	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  03-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage of the left leg as a result of a coronary artery bypass graft performed at a VA medical facility in April 2001.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2002 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage of the left leg as a result of a coronary artery bypass graft performed at a VA medical facility in April 2001.

The Board likewise denied the appellant's claim in an April 2005 decision.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a September 2006 Order, following a Joint Motion for Remand and to Stay Further Proceedings.  The parties requested that the Court vacate the Board's April 2005 decision and remand the matter essentially so that the Board could obtain another medical opinion regarding the current nature and etiology of the Veteran's left leg disorder.  The Court granted the Joint Motion and remanded the case to the Board.

In a February 2007 decision, the Board remanded this issue for additional development.

The issue of entitlement to service connection for Type II diabetes as secondary to Agent Orange Exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's left lower extremity neuropathy resulted from his coronary artery bypass graft performed at a VA medical facility in April 2001and was caused by an event that was not reasonably foreseeable.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by a coronary artery bypass graft performed at a VA medical facility in April 2001 have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In this case, in view of the Board's favorable decision to grant the claim, further assistance is unnecessary to aid the Veteran in substantiating his claim.  


Law and Regulations

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service- connected.  A qualifying disability is one that is not the result of a veteran's willful misconduct, and that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonable foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 C.F.R. §§ 3.358(b)(1), 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  38 C.F.R. §§ 3.358(c)(1), 3.361(c)(1) (2010).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Veteran is claiming compensation benefits under the provisions of 38 U.S.C.A. § 1151 for disability associated with a procedure that was performed at a VA medical facility in April 2001.

Current provisions of 38 U.S.C.A. § 1151 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  Those provisions apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997. VAOPGC PREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran filed his claim on June 20, 2002, the provisions apply to his claim.

The Veteran contends that he suffers from nerve damage of the left leg as a result of a coronary artery bypass graft performed at a VA medical facility in April 2001.

In June 1975, the Veteran underwent a lumbar laminectomy, disc excision and spinal fusion.

In March 1993, the Veteran underwent a left heart catheterization and coronary ateriography.  In April 1993, he underwent a coronary artery bypass times four with a vein graft.  The saphenous vein was removed from his left leg.

In April 2001, the Veteran reported to the Albany, New York VA Medical Center (VAMC) for treatment of his coronary artery disease.  A coronary artery bypass times three was performed with a saphenous vein graft.  The saphenous vein was removed from the right leg.  The surgical report does not indicate that the surgery resulted in a left leg involvement.  Complaints were not indicated immediately after service.

A Vascular Report dated May 1, 2001, noted normal venous Bmode scan of both legs with no signs of deep vein thrombosis.

During physical therapy in May 2001, the Veteran demonstrated 3 to 4/5 strength in both lower extremities.  He was discharged from physical therapy on May 18, 2001.  The discharge note indicated that he was ambulating with a straight cane independently up to 150 feet.  Complaints involving the left leg were not recorded at that time.

A Thoracic Clinic note dated in May 2001 noted that the Veteran was ambulating and remaining active.  He had left leg numbness and weakness that was, reportedly, slowly improving.

A June 2001 note included the Veteran's complaints of increasing left leg pain since the surgery.  The pain had reportedly increased in severity for the past three weeks.  He also reported left thigh numbness and associated left knee and ankle pain.  The pain worsened at night and improved with ambulation.  He was walking 1-3 miles per day.  Upon examination, his left femoral and pedal posttibial pulses were 1+. His range of motion of the left ankle and knee were within normal limits.

The Veteran underwent EMG testing in June 2001. Therein, the Veteran reported experiencing severe burning pain in the medial aspect of the left thigh from his groin down to the dorsal surface of the left foot.  EMG testing was commenced. However, the testing was stopped because the Veteran experienced chest pain. Manual motor testing revealed normal muscle strength in the left lower extremities.  There was some sensory loss following the distribution of the left femoral nerve including the saphenous vein distribution.

The examiner noted that the study offered some electrical evidence to support a working diagnosis of a left femoral nerve lesion based on the Veteran's clinical complaints.  There was electrical evidence of a left peroneal neuropathy.  The examiner noted that these lesions may have been due to an unavoidable peri-operative embolism to the nerves since the left lower extremity pain began after he awoke from bypass surgery.

The examiner cautioned, however, that in order to prove left femoral neuropathy, the Veteran should undergo right and left femoral nerve conductions and an EMG of the paraspinal muscles.  Further testing would be able to distinguish radiculopathy from local denervation related to neuropathy.  Finally, the examiner noted that the Veteran's recurrent angina might prevent further EMG testing from being performed.

An August 2001 EMG study was interpreted to show evidence of left lumbosacral plexopathy with ongoing denervation findings.

The Veteran underwent a MRI of the pelvis in December 2001.  The study revealed no evidence of a mass in the lumbar plexus.  There was increased signal in the left femoral but the results were inconclusive.

A December 2001 echogram of the left lower extremities noted normal flow and augmentation of the femoral and popliteal veins.  There was no evidence of deep vein thrombosis.  The echogram was interpreted as normal.

VA physician A. M. saw the Veteran in April 2002.  The examiner noted that the Veteran's MRI showed no masses and some mild vascular changes but no obvious abnormality which could be attributed to his left leg troubles.  The EMG study suggested a lumbar plexus problem.  The examiner recommended a repeat EMG study.

A MRI examination of the lumbar spine in April 2002 revealed mild degenerative changes at L5-S1; moderate to severe congenital spinal stenosis at L4-5 and less severe spinal stenosis at L3-4 and L5-S1; and possible very minimal posterolateral herniation of the L3-4 intervertebral disc into the medial left neural foramen.

A May 2002 EMG study was interpreted to show findings consistent with a now chronic left lumbar plexopathy with ongoing denervation, but evidence of improvement in the femoral distribution with mild increase in distal irritability.  The examiner opined that given the lack of diagnostic findings, the etiology could have been iatrogenic at the time of the surgery due to small vessi ischemia or ongoing ischemia.

The VA neurologist reviewed the EMG results in June 2002.  The neurologist opined that the Veteran's complaints were due to his lumbar plexus injury, and not due to the present lumbar stenosis.  He was recommended to take medicines that treated neuropathic pain, such as Tegretol, Effexor or Neurontin.

A September 2002 note indicated that morphine and hydrocodone were ineffective at pain relief for the Veteran's continuing left leg pain.  The Veteran was reportedly taking up to 25 Tylenol tablets per day in addition to the narcotic medication.  In October 2002, his pain medications were adjusted.  A follow-up note indicated that the Veteran was getting pain relief from the adjusted medications.

In June 2003, the Veteran's claims folder was forwarded to a VA examiner for review.  Therein, the Veteran reported having lower left extremity pain, weakness and numbness following his heart surgery in April 2001.  The weakness, reportedly, subsided after a few weeks.  The examiner reviewed the Veteran's prior treatment records.  Upon physical examination, there were normal motor and fine motor movements in the upper and lower extremities.  Strength was 5/5 in all muscle groups tested including the left lower extremities.  In the left lower extremity, there was diminished pinprick temperature in the left thigh and calf.  The sensory abnormalities were localized to any root or nerve distribution.

The examiner opined that the Veteran's complaints were somewhat atypical for root, peripheral nerve, or plexus lesion.  The EMG report noted lumbar plexopathy.  The examiner noted that although there was a temporal relationship between the Veteran's complaints and his heart surgery, it was still unclear as to what mechanism of surgery could have caused his complaints.

The examiner further noted that left peroneal neuropathy, noted on EMG shortly after surgery, was a complication of surgery.  The examiner opined, however, that the Veteran's current findings are not consistent with left peroneal neuropathy.  Therefore, he assumed that the left peroneal neuropathy had subsided.

An MRI of the brain was performed to rule out a right thalamic stroke during surgery.  The MRI results revealed nonspecific changes of uncertain clinical significance.

Pursuant to the February 2007 remand instructions, the Veteran underwent a VA examination in May 2009.  The physician noted that the Veteran was a poor historian, and not consistent in his history or examination.  He could not describe what made the condition worse.  He was not cooperative in responding to questions or with the physical examination.  The examiner was unable to make an objective assessment, as the Veteran was inconsistent in responses to the monofilament in all areas.  She noted that an IMEX performed in May 2009 was abnormal with decreased amplitudes bilaterally at the ankles consistent with PAD (peripheral artery disease).  The diagnosis was chronic neuropathic left leg pain status post redo coronary bypass grafting and left pain with multifactoral causes including left femoral and peroneal monuneuropathies.  The examiner concluded that she was unable to render an opinion as it was outside the scope of her experience on whether the Veteran's left leg disability was due to the VA surgical procedure in April 2001, whether it was due to some other cause, whether it was due equally to the surgery and some other cause and if such a disability was an expected consequence of the surgical procedure.

The Veteran underwent a VA examination in June 2009.  The examiner noted that multifactoral possibilities were possible as to whether the left lower extremity disability was the result of his second procedure in April 2001.  However, the Veteran denied any back pain at this time and he had no limitation of flexion, extension or lateral bending of the back.  Therefore, the examiner opined that the neuropathy was not due to lumbar plexus abnormality.  The examiner noted that one would have to consider small vessel ischemia and ongoing ischemia when discussing the post surgical coronary artery bypass graft etiology.  However, as noted in the May 2009 IMEX, the circulation in his left leg was much better than his right leg.  The examiner noted a neurosurgeon's opinion which indicated that there was a possibility that the left lower extremity neuropathy could be due to positioning during surgery.  The examiner determined that "this certainly is plausible".  The examiner determined that it was at least as likely as not that his left lower extremity neuropathy with numbness was caused as a result of his second coronary artery bypass graft surgery in April 2001.  The examiner noted that this was "a rather complex case at which at least a few possibilities of this neuropathy could be entertained at this time".  He did not feel that it was due to a small vessel ischemia as his left leg circulation was better and he did not have current lower back pain.  Positioning during surgery could be an etiology of this particular neuropathy.

The Veteran underwent a VA examination in April 2010.  The examiner noted that multiple post-operative complications followed the April 2001 surgery which resulted in prolonged hospitalization.  The examiner concluded that it was as least as likely as not that the Veteran's left leg symptoms and nerve damage were related to an adverse event associated with his April 2001 coronary artery bypass graft procedure.  This determination was supported by electrical findings and the onset of his symptoms in June 2001.

In an August 2010 VA addendum opinion, the April 2010 VA examiner noted that he determined that it was at least as likely as not that the Veteran's left leg symptoms were related to an adverse event associated with his April 2001 coronary artery bypass graft procedure.  The examiner concluded that this would not be an expected outcome of the procedure conducted, but it would be a plausible adverse event.  The examiner also addressed the June 2003 opinion which raised the possibility of a right thalamic stroke.  However, the examiner noted that an MRI only showed small vessel disease and no evidence of a thalamic stroke.

Considering the pertinent evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to VA compensation under 38 U.S.C.A. § 1151 for an additional disability as a result of VA surgical treatment in April 2001 is warranted.

As noted, there are conflicting medical opinions on the question of whether the Veteran had additional disability following the April 2001 VA surgery.

The Board notes that the June 2002 VA neurologist found that the Veteran's complaints were due to his lumbar plexus injury while the June 2003 VA examiner indicated that it was still unclear as to what mechanism of surgery could have caused his left leg complaints.

However, multiple physicians have attributed the Veteran's nerve damage in his left leg to the April 2001 surgery.  Specifically, the June 2009 VA examiner determined that it was at least as likely as not that his left lower extremity neuropathy with numbness was caused as a result of his second coronary artery bypass graft surgery in April 2001 while the April 2010 VA examiner concluded that it was at least as likely as not that the Veteran's left leg symptoms were related to an adverse event associated with his April 2001 coronary artery bypass graft procedure.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The June 2009 and April 2010 VA opinions are based on an examination of the Veteran's records and an accurate history.  Additionally, the June 2009 VA examiner specifically addressed the Veteran's left leg neuropathy in relation to a lumbar plexus abnormality.  He determined that the neuropathy was not due to lumbar plexus abnormality as he did not have current lower back pain and he had no limitation of flexion, extension or lateral bending of the back.  

Consequently, the Board finds that the negative medical opinions evidence are of no more probative value than the June 2009 and April 2010 favorable VA medical nexus opinions on whether the Veteran had additional disability following the April 2001 VA surgery.  

Additionally, while the record does not indicate what the risks and benefits and alternatives to the April 2001surgery were, in the August 2010 addendum, the VA examiner opined that the Veteran's left leg symptoms would not be an expected outcome of the procedure conducted (an event not reasonable foreseeable).

For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's nerve damage in the left leg, was caused by an event that was not reasonably foreseeable.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of a coronary artery bypass graft performed at a VA medical facility in April 2001 have been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361. 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for nerve damage of the left leg as a result of a coronary artery bypass graft performed at a VA medical facility in April 2001 is allowed.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


